Title: General Orders, 29 January 1782
From: Washington, George
To: 


                  
                     Head Quarters Philadelphia Tuesday Janu. 29. 82.
                     Parole
                     C. Signs
                  
                  A General Court Martial for the Tryal of Major General McDougall on sundry Charges exhibitted against him by Major General Heath will assemble at West Point as soon as possible—Major General Lord Stirling is appointed President—The Deputy Adjutant General of the Eastern Army will Detail the Members.
                  After Orders.
                  The General Court Martial ordered this Morning for the Tryal of General McDougall may Sett at West Point or some convenient place in its vicinity.
               